     Case 2:90-cv-00520-KJM-DB Document 6798 Filed 07/31/20 Page 1 of 1



 1                               IN THE UNITED STATES DISTRICT COURTS

 2                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 3                           AND THE NORTHERN DISTRICT OF CALIFORNIA

 4                UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES

 5                     PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE

 6

 7       RALPH COLEMAN, et al.,                            Case No. 2:90-cv-0520 KJM DB P
 8                       Plaintiffs,                       THREE-JUDGE COURT
 9                v.

10       GAVIN NEWSOM, et al.,
11                       Defendants.

12       MARCIANO PLATA, et al.,                          Case No. 01-cv-01351-JST

13                       Plaintiff,                       THREE-JUDGE COURT

14                v.                                      ORDER DENYING MOTION TO FILE
                                                          AMICUS CURIAE BRIEF BY VANESSA
15       GAVIN NEWSOM, et al.,                            NELSON-SLOANE
16                       Defendants.
17

18             Vanessa Nelson-Sloane’s motion to file an amicus curiae brief is denied as moot. ECF No.
19   3410/6796.1
20             IT IS SO ORDERED.2
21   Dated: July 31, 2020                           On behalf of the Court:
22

23                                                  _______________________________________
                                                    JON S. TIGAR
24                                                  UNITED STATES DISTRICT JUDGE
                                                    NORTHERN DISTRICT OF CALIFORNIA
25

26   1
      All filings in this Three-Judge Court are included in the individual docket sheets of both Plata v.
27   Newsom, No. 01-cv-01351-JST (N.D. Cal.), and Coleman v. Newsom, No. 2:90-cv-0520 KJM DB
     P (E.D. Cal.). The Court cites to the docket number of Plata first, then Coleman.
28   2
         Judge Tigar issues this order on behalf of the Court pursuant to 28 U.S.C. § 2284(b)(3).
